Name: 2010/712/EU: Commission Decision of 23Ã November 2010 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2011 and following years (notified under document C(2010) 8125)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  EU finance;  health;  management;  agricultural policy
 Date Published: 2010-11-25

 25.11.2010 EN Official Journal of the European Union L 309/18 COMMISSION DECISION of 23 November 2010 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2011 and following years (notified under document C(2010) 8125) (2010/712/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) In addition, Article 27(1) of Decision 2009/470/EC provides that a Union financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in Annex 1 to that Decision. (3) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) provides that in order to be approved under the Union financial measures, programmes submitted by the Member States must meet at least the criteria set out in the Annex to that Decision. (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3) provides for annual monitoring programmes by Member States for transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (5) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (4) also provides for surveillance programmes by Member States to be carried out in respect of poultry and wild birds in order to contribute, inter alia, on the basis of regularly updated risk-assessments, to the knowledge on the threats posed by the wild birds in relation to any influenza virus of avian origin in birds. Those annual programmes, and their financing, for monitoring should also be approved. (6) Certain Member States have submitted to the Commission annual programmes for the eradication, control and monitoring of animal diseases, programmes of checks aimed at the prevention of zoonoses, and annual monitoring programmes for the eradication and monitoring of certain TSEs for which they wish to receive a financial contribution from the Union. (7) For the years 2009 and 2010 certain multiannual programmes submitted by Member States for the eradication, control and monitoring of the animal diseases were approved under Commission Decisions 2008/897/EC (5) and 2009/883/EC (6). (8) The commitment of the expenditure for those multiannual programmes was adopted in accordance with Article 76(3) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (7). The first budget commitment for those programmes was made after their approval. Each subsequent annual commitment should be made by the Commission in function of the execution of the programme for the previous year, on the basis of a decision to grant a contribution referred to in Article 27(5) of Decision 2009/470/EC. (9) Rabies programmes in most Member States are now approaching the stage of achieving their objective of eradicating this important public health threat. It is appropriate to provide additional support to these programmes through a higher level of financial contribution by the Union, in order to reinforce the efforts of the Member States to eradicate that disease as soon as possible. (10) Certain Member States which have been successfully implementing rabies eradication programmes that have been co-financed for several years, share land borders with third countries where that disease is present. In order to finally eradicate rabies, certain vaccination activities need to be carried out in the territory of those third countries adjacent to the Union. (11) The Commission has assessed the annual programmes submitted by the Member States, as well as the third and second years respectively of the multiannual programmes approved for 2009 and 2010, from both the veterinary and financial point of view. Those programmes comply with the relevant Union veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. (12) In the light of the importance of the annual and multiannual programmes for the achievement of Union objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE and avian influenza programmes, it is appropriate to fix the appropriate rate of the Union financial contribution to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (13) In the interests of better management and a more efficient use of Union funds and improved transparency, it is also necessary to fix for each programme, where appropriate, the average cost to be reimbursed to the Member States for certain measures, such as the costs of the tests used in the Member States and the compensation payable to owners for their losses due to the slaughter or culling of animals. It is also necessary to clarify which expenditure is eligible for a Union financial contribution. For that reasons, a clarification of eligible expenditure should be included. (14) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (8), programmes for the eradication and control of animal diseases are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (15) The financial contribution from the Union should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (16) For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Union should be expressed in euro. In accordance with Regulation (EC) No 1290/2005, the conversion rate for expenditure in a currency other than the euro should be the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I ANNUAL PROGRAMMES Article 1 Bovine brucellosis 1. The programmes for the eradication of bovine brucellosis submitted by Spain, Italy, Cyprus, Portugal and the United Kingdom are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 0,5 per domestic animal sampled; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of: (i) carrying out laboratory tests; (ii) the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes; (iii) the purchase of vaccine doses; and (c) shall not exceed the following: (i) EUR 5 600 000 for Spain; (ii) EUR 3 500 000 for Italy; (iii) EUR 80 000 for Cyprus; (iv) EUR 1 600 000 for Portugal; (v) EUR 5 000 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a rose bengal test : EUR 0,2 per test; (b) : for a SAT test : EUR 0,2 per test; (c) : for a complement fixation test : EUR 0,4 per test; (d) : for an ELISA test : EUR 1 per test; (e) : for animals slaughtered : EUR 375 per animal. Article 2 Bovine tuberculosis 1. The programmes for the eradication of bovine tuberculosis submitted by Ireland, Spain, Italy, Portugal and the United Kingdom are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 0,5 per domestic animal sampled: (i) for a gamma-interferon test; (ii) suspected positive in the slaughterhouse; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for: (i) the costs of carrying out tuberculin and laboratory tests; (ii) the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes; and (c) shall not exceed the following: (i) EUR 16 000 000 for Ireland; (ii) EUR 15 000 000 for Spain; (iii) EUR 7 500 000 for Italy; (iv) EUR 1 200 000 for Portugal; (v) EUR 23 000 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a tuberculin test : EUR 2 per test; (b) : for a gamma-interferon test : EUR 5 per test; (c) : for animals slaughtered : EUR 375 per animal. Article 3 Ovine and caprine brucellosis 1. The programmes for the eradication of ovine and caprine brucellosis submitted by Greece, Spain, Italy, Cyprus, and Portugal are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 0,5 per domestic animal sampled; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for: (i) the purchase of vaccines; (ii) the cost of carrying out laboratory tests; (iii) the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes; and (c) shall not exceed the following: (i) EUR 160 000 for Greece; (ii) EUR 7 500 000 for Spain; (iii) EUR 3 500 000 for Italy; (iv) EUR 200 000 for Cyprus; (v) EUR 2 200 000 for Portugal. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a rose bengal test : EUR 0,2 per test; (b) : for a complement fixation test : EUR 0,4 per test; (c) : for animals slaughtered : EUR 50 per animal. Article 4 Bluetongue in endemic or high risk areas 1. The programmes for the eradication and monitoring of bluetongue submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Latvia, Lithuania, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland and Sweden are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 0,5 per domestic animal sampled; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for: (i) the cost of carrying out the vaccination; (ii) the cost of carrying out laboratory tests for virological, serological and entomological surveillance; (iii) the purchase of traps and vaccines; and (c) shall not exceed the following: (i) EUR 390 000 for Belgium; (ii) EUR 10 000 for Bulgaria; (iii) EUR 1 500 000 for the Czech Republic; (iv) EUR 40 000 for Denmark; (v) EUR 400 000 for Germany; (vi) EUR 10 000 for Estonia; (vii) EUR 10 000 for Ireland; (viii) EUR 100 000 for Greece; (ix) EUR 7 000 000 for Spain; (x) EUR 3 000 000 for France; (xi) EUR 300 000 for Italy; (xii) EUR 50 000 for Latvia; (xiii) EUR 40 000 for Lithuania; (xiv) EUR 170 000 for Hungary; (xv) EUR 10 000 for Malta; (xvi) EUR 40 000 for the Netherlands; (xvii) EUR 360 000 for Austria; (xviii) EUR 50 000 for Poland; (xix) EUR 2 200 000 for Portugal; (xx) EUR 100 000 for Romania; (xxi) EUR 250 000 for Slovenia; (xxii) EUR 50 000 for Slovakia; (xxiii) EUR 20 000 for Finland; (xxiv) EUR 100 000 for Sweden. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for an ELISA test : EUR 2,5 per test; (b) : for a PCR test : EUR 10 per test; (c) : for the purchase of monovalent vaccines : EUR 0,3 per dose; (d) : for the purchase of bivalent vaccines : EUR 0,45 per dose; (e) : for the administration of vaccines to bovine animals : EUR 1,50 per bovine animal vaccinated, regardless of the number and types of doses used; (f) : for the administration of vaccines to ovine or caprine animals : EUR 0,75 per ovine or caprine animal vaccinated, regardless of the number and types of doses used. Article 5 Salmonellosis (zoonotic salmonella) in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) 1. The programmes for the control of certain zoonotic salmonella in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, and the United Kingdom are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 0,5 per official sample taken; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of: (i) carrying out bacteriological and serotyping tests in the framework of official sampling; (ii) carrying out bacteriological tests to verify the efficiency of disinfection; (iii) carrying out tests for the detection of antimicrobials or bacterial growth inhibitory effect in tissues from birds from flocks tested for salmonella; (iv) the purchase of vaccine doses; (v) the compensation to be paid to owners for the value of:  the culled breeding and laying birds of Gallus gallus,  the culled breeding turkey birds of Meleagris gallopavo,  the destroyed eggs as referred to in paragraph 3; and (c) shall not exceed the following: (i) EUR 1 200 000 for Belgium; (ii) EUR 75 000 for Bulgaria; (iii) EUR 2 500 000 for the Czech Republic; (iv) EUR 440 000 for Denmark; (v) EUR 1 000 000 for Germany; (vi) EUR 30 000 for Estonia; (vii) EUR 350 000 for Ireland; (viii) EUR 1 500 000 for Greece; (ix) EUR 1 700 000 for Spain; (x) EUR 2 000 000 for France; (xi) EUR 1 000 000 for Italy; (xii) EUR 150 000 for Cyprus; (xiii) EUR 130 000 for Latvia; (xiv) EUR 20 000 for Luxembourg; (xv) EUR 2 000 000 for Hungary; (xvi) EUR 150 000 for Malta; (xvii) EUR 3 500 000 for the Netherlands; (xviii) EUR 1 000 000 for Austria; (xix) EUR 3 000 000 for Poland; (xx) EUR 250 000 for Portugal; (xxi) EUR 500 000 for Romania; (xxii) EUR 120 000 for Slovenia; (xxiii) EUR 600 000 for Slovakia; (xxiv) EUR 75 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a bacteriological test (cultivation/isolation) : EUR 7 per test; (b) : for the purchase of vaccine : EUR 0,05 per dose; (c) : for serotyping of relevant isolates of salmonella spp. : EUR 20 per test; (d) : for a bacteriological test to verify the efficiency of disinfection of poultry houses after depopulation of a salmonella-positive flock : EUR 5 per test; (e) : for a test for the detection of antimicrobials or bacterial growth inhibitory effect in tissues from birds from flocks tested for salmonella : EUR 5 per test; (f) : for the compensation to be paid to owners for the value of : (i) : a parent breeding bird of Gallus gallus culled : EUR 4 per bird; (ii) : a commercial laying bird of Gallus gallus culled : EUR 2,20 per bird; (iii) : a parent breeding turkey bird of Meleagris gallopavo culled : EUR 12 per bird; (iv) : hatching eggs of parent breeding Gallus gallus : EUR 0,20 per hatching egg destroyed; (v) : table eggs of Gallus gallus : EUR 0,04 per table egg destroyed; (vi) : hatching eggs of parent breeding Meleagris gallopavo : EUR 0,40 per hatching egg destroyed. Article 6 Classical swine fever and African swine fever 1. The programmes for the control and monitoring of: (a) Classical swine fever submitted by Bulgaria, Germany, France, Hungary, Romania, Slovenia and Slovakia are hereby approved for the period from 1 January 2011 to 31 December 2011; (b) African swine fever submitted by Italy is hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 0,5 per domestic pig sampled and of EUR 5 per wild boar sampled; (b) shall be at the rate of 50 % of the costs to be incurred: (i) by each Member State referred to in paragraph 1 for the cost of carrying out virological, histological and serological tests of domestic pigs and wild boars; (ii) for the programmes submitted by Bulgaria, Germany, France and Romania for the purchase and distribution of vaccines plus baits for the vaccination of wild boars; and (c) shall not exceed the following: (i) EUR 210 000 for Bulgaria; (ii) EUR 1 520 000 for Germany; (iii) EUR 740 000 for France; (iv) EUR 160 000 for Italy; (v) EUR 480 000 for Hungary; (vi) EUR 480 000 for Romania; (vii) EUR 30 000 for Slovenia; (viii) EUR 310 000 for Slovakia. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed for an ELISA test EUR 2,5 per test. Article 7 Swine vesicular disease 1. The programme for the eradication of swine vesicular disease submitted by Italy is hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of 0,5 EUR per domestic pig sampled; (b) shall be at the rate of 50 % of the cost of laboratory tests; and (c) shall not exceed EUR 730 000. Article 8 Avian influenza in poultry and wild birds 1. The survey programmes for avian influenza in poultry and wild birds submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 0,5 per poultry sampled and EUR 5 per wild bird sampled; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State for the costs of carrying out laboratory tests; and (c) shall not exceed the following: (i) EUR 70 000 for Belgium; (ii) EUR 40 000 for Bulgaria; (iii) EUR 60 000 for the Czech Republic; (iv) EUR 80 000 for Denmark; (v) EUR 250 000 for Germany; (vi) EUR 10 000 for Estonia; (vii) EUR 60 000 for Ireland; (viii) EUR 50 000 for Greece; (ix) EUR 110 000 for Spain; (x) EUR 200 000 for France; (xi) EUR 800 000 for Italy; (xii) EUR 20 000 for Cyprus; (xiii) EUR 50 000 for Latvia; (xiv) EUR 10 000 for Lithuania; (xv) EUR 10 000 for Luxembourg; (xvi) EUR 300 000 for Hungary; (xvii) EUR 20 000 for Malta; (xviii) EUR 300 000 for the Netherlands; (xix) EUR 50 000 for Austria; (xx) EUR 120 000 for Poland; (xxi) EUR 300 000 for Portugal; (xxii) EUR 350 000 for Romania; (xxiii) EUR 40 000 for Slovenia; (xxiv) EUR 30 000 for Slovakia; (xxv) EUR 30 000 for Finland; (xxvi) EUR 120 000 for Sweden; (xxvii) EUR 120 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the tests covered by the programmes shall on average not exceed: (a) : ELISA test : EUR 2 per test; (b) : agar gel immune diffusion test : EUR 1,2 per test; (c) : HI test for H5/H7 : EUR 12 per test; (d) : virus isolation test : EUR 40 per test; (e) : PCR test : EUR 20 per test. Article 9 Transmissible spongiform encephalopathies (TSE), bovine spongiform encephalopathy (BSE) and scrapie 1. The programmes for the monitoring of transmissible spongiform encephalopathies (TSE), and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden, and the United Kingdom are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of 0,5 EUR per domestic animal sampled; (b) shall be at the rate of 100 % of the costs to be incurred by each Member State referred to in paragraph 1 for the carrying out of: (i) rapid tests performed to fulfil the requirements of Article 12(2) of Regulation (EC) No 999/2001, Annex III, Chapter A, Parts I and II, points 1 to 5 to Regulation (EC) No 999/2001, and Annex VII to that Regulation; (ii) confirmatory tests and primary molecular discriminatory tests as referred to in point 3(2)(c)(i) of Chapter C of Annex X to Regulation (EC) No 999/2001; (c) shall be at the rate of 50 % of the cost incurred by each Member State for: (i) the compensation to be paid to owners for the value of their animals culled and destroyed in accordance with their BSE and scrapie eradication programmes; (ii) the analysis of samples for genotyping; and (d) shall not exceed the following: (i) EUR 2 300 000 for Belgium; (ii) EUR 630 000 for Bulgaria; (iii) EUR 1 530 000 for the Czech Republic; (iv) EUR 1 570 000 for Denmark; (v) EUR 11 750 000 for Germany; (vi) EUR 330 000 for Estonia; (vii) EUR 4 250 000 for Ireland; (viii) EUR 2 500 000 for Greece; (ix) EUR 6 150 000 for Spain; (x) EUR 19 850 000 for France; (xi) EUR 7 000 000 for Italy; (xii) EUR 3 200 000 for Cyprus; (xiii) EUR 420 000 for Latvia; (xiv) EUR 720 000 for Lithuania; (xv) EUR 125 000 for Luxembourg; (xvi) EUR 1 380 000 for Hungary; (xvii) EUR 25 000 for Malta; (xviii) EUR 3 530 000 for the Netherlands; (xix) EUR 1 800 000 for Austria; (xx) EUR 5 440 000 for Poland; (xxi) EUR 1 450 000 for Portugal; (xxii) EUR 1 850 000 for Romania; (xxiii) EUR 275 000 for Slovenia; (xxiv) EUR 860 000 for Slovakia; (xxv) EUR 680 000 for Finland; (xxvi) EUR 1 050 000 for Sweden; (xxvii) EUR 6 250 000 for the United Kingdom. 3. The financial contribution by the Union to the programmes referred to in paragraph 1 shall be for the tests performed and for the animals culled and destroyed and the maximum amount shall on average not exceed: (a) : for tests carried out in bovine animals : EUR 8 per test; (b) : for tests carried out in ovine and caprine animals : EUR 25 per test; (c) : for confirmatory and primary molecular discriminatory tests : EUR 175 per test; (d) : for genotyping tests : EUR 10 per test; (e) : for culled bovine animals : EUR 500 per animal; (f) : for culled sheep or goats : EUR 70 per animal. Article 10 Rabies 1. The programmes for the eradication of rabies submitted by Bulgaria, Estonia, Hungary, Poland, Romania, Slovakia and Finland are hereby approved for the period from 1 January 2011 to 31 December 2011. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 5 per wild animal sampled; (b) shall be at the rate of 75 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of: (i) carrying out laboratory tests for the detection of rabies antigen or antibodies; (ii) the isolation and characterisation of rabies virus; (iii) the detection of biomarker and the titration of vaccine baits; (iv) the purchase and distribution of oral vaccine plus baits; (v) the purchase and administration to livestock of parenteral vaccines; and (c) shall not exceed the following: (i) EUR 1 800 000 for Bulgaria; (ii) EUR 620 000 for Estonia; (iii) EUR 1 450 000 for Hungary; (iv) EUR 6 500 000 for Poland; (v) EUR 5 000 000 for Romania; (vi) EUR 700 000 for Slovakia; (vii) EUR 170 000 for Finland. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a serological test : EUR 12 per test; (b) : for a test to detect tetracycline in bone : EUR 12 per test; (c) : for a fluorescent antibody test (FAT) : EUR 18 per test; (d) : for the purchase of oral vaccine plus baits : EUR 0,60 per dose; (e) : for the distribution of oral vaccine plus baits : EUR 0,35 per dose; (f) : for the purchase of parenteral vaccine : EUR 1 per dose; (g) : for the administration of rabies vaccines to livestock animals : EUR 1,50 per animal vaccinated, regardless of the number of doses used. 4. Notwithstanding paragraphs 2 and 3, for the part of the Slovakian programme that will be implemented outside its territory, the financial contribution by the Union shall: (a) be granted only for the costs of the purchase and of the distribution of oral vaccine plus baits; (b) be at the rate of 100 %; and (c) not exceed EUR 250 000. 5. The maximum of the costs to be reimbursed for the costs referred to in paragraph 4 shall on average not exceed: (a) : for the purchase of oral vaccine plus baits : EUR 0,60 per dose; (b) : for the distribution of oral vaccine plus baits : EUR 0,35 per dose. CHAPTER II MULTI ANNUAL PROGRAMMES Article 11 Rabies 1. The multiannual programme for the eradication of rabies submitted by Italy is hereby approved for the period from 1 January 2011 to 31 December 2012. 2. The multiannual programme for the eradication of rabies submitted by Latvia is hereby approved for the period from 1 January 2011 to 31 December 2013. 3. The second year of the multiannual programmes for the eradication of rabies submitted by Lithuania and Austria are hereby approved for the period from 1 January 2011 to 31 December 2011. 4. The fourth year of the multiannual programme for the eradication of rabies submitted by Slovenia is hereby approved for the period from 1 January 2011 to 31 December 2011. 5. The financial contribution by the Union: (a) shall include a lump sum of EUR 5 per wild animal sampled; (b) shall be at the rate of 75 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of: (i) carrying out laboratory tests for the detection of rabies antigen or antibodies; (ii) the isolation and characterisation of rabies virus; (iii) the detection of biomarker and the titration of vaccine baits; (iv) the purchase and distribution of oral vaccine plus baits; (v) the purchase and administration to livestock of parenteral vaccines; and (c) shall not exceed the following for the year 2011: (i) EUR 2 250 000 for Italy; (ii) EUR 1 800 000 for Latvia; (iii) EUR 2 700 000 for Lithuania; (iv) EUR 200 000 for Austria; (v) EUR 740 000 for Slovenia. 6. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a serological test : EUR 12 per test; (b) : for a test to detect tetracycline in bone : EUR 12 per test; (c) : for a fluorescent antibody test (FAT) : EUR 18 per test; (d) : for the purchase of oral vaccine plus baits : EUR 0,60 per dose; (e) : for the distribution of oral vaccine plus baits : EUR 0,35 per dose; (f) : for the purchase of parenteral vaccine : EUR 1 per dose; (g) : for the administration of rabies vaccines to livestock animals : EUR 1,50 per animal vaccinated, regardless of the number of doses used. 7. Notwithstanding paragraphs 5 and 6, for the part of the Lithuanian multiannual programme that will be implemented outside its territory, the financial contribution by the Union shall: (a) be granted only for the costs for the purchase and the distribution of oral vaccine plus baits; (b) be at the rate of 100 %; and (c) not exceed EUR 1 100 000 for the year 2011. 8. The maximum of the costs to be reimbursed for the costs referred to in paragraph 7 shall on average not exceed: (a) : for the purchase of oral vaccine plus baits : EUR 0,60 per dose; (b) : for the distribution of oral vaccine plus baits : EUR 0,35 per dose. CHAPTER III Article 12 Eligible expenditure 1. Without prejudice to the upper limits of the financial contribution by the Union provided for in Articles 1 to 11, the eligible expenditure covered by the measures referred to in those Articles shall be limited to the expenditure set out in the Annex. 2. Only costs incurred in the carrying out of the annual or multiannual programmes referred to in Articles 1 to 11 and paid before the submission of the final report by the Member States shall be eligible for co-financing by means of a financial contribution by the Union with the exception of the costs referred to in Articles 10(4) and 11(7). CHAPTER IV GENERAL AND FINAL PROVISIONS Article 13 1. The compensation to be paid to owners for the value of the animals culled or slaughtered and of the destroyed products shall be granted within 90 days from the date of: (a) the slaughter or culling of the animal; (b) the destruction of the products; or (c) the presentation of the completed claim by the owner. 2. Article 9(1), (2) and (3) of Commission Regulation (EC) No 883/2006 (9) shall apply to compensation payments made after the period 90 days referred to in paragraph 1 of this Article. Article 14 1. The expenditure submitted by the Member States for a financial contribution by the Union shall be expressed in euro and shall exclude value added tax and all other taxes. 2. Where the expenditure of a Member State is in a currency other than the euro, the Member State concerned shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 15 1. The financial contribution by the Union for the annual and multiannual programmes referred to in Articles 1 to 11 (the programmes) shall be granted provided that the Member States concerned: (a) implement the programmes in accordance with the relevant provisions of Union law, including rules on competition and on the award of public contracts; (b) bring into force by 1 January 2011 at the latest the laws, regulations and administrative provisions necessary for implementing the programmes; (c) forward to the Commission by 31 July 2011 at the latest, the intermediate technical and financial reports for the programmes, in accordance with Article 27(7)(a) of Decision 2009/470/EC, covering the period from 1 January 2011 to 30 June 2011; (d) only for the programmes referred to in Article 8, report to the Commission the positive and negative results of investigations detected during their surveillance of poultry and wild birds through the Commission on-line system, every six months, by submitting those results within a period of four weeks following the end of the last month covered by the report; (e) forward an annual detailed technical report to the Commission for the programmes in accordance with Article 27(7)(b) of Decision 2009/470/EC by 30 April 2012 at the latest on the technical execution of the programme concerned accompanied by justifying evidence as to the costs paid by the Member State and the results attained during the period from 1 January 2011 to 31 December 2011; (f) implement the programmes efficiently; (g) do not submit further requests for other contributions from the Union for those measures, and have not previously submitted such requests. 2. Where a Member State does not comply with paragraph 1, the Commission may reduce the financial contribution by the Union having regard to the nature and gravity of the infringement, and to the financial loss for the Union. Article 16 This Decision shall apply from 1 January 2011. Article 17 This Decision is addressed to the Member States. Done at Brussels, 23 November 2010. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 147, 31.5.2001, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 322, 2.12.2008, p. 39. (6) OJ L 317, 3.12.2009, p. 36. (7) OJ L 248, 16.9.2002, p. 1. (8) OJ L 209, 11.8.2005, p. 1. (9) OJ L 171, 23.6.2006, p. 1. ANNEX ELIGIBLE EXPENDITURE REFERRED TO IN ARTICLE 12(1) The expenditure eligible for a financial contribution by the Union for the measures referred to in Articles 1 to 11 shall be limited to the costs incurred by the Member States for the measures set out in points 1 to 8. 1. Carrying out tuberculin tests: (a) the purchase of tuberculin and all consumables identifiable and used especially for carrying out the tuberculin test; (b) personnel, whatever the status, specifically allocated entirely or in part for carrying out the tuberculin tests on the farm; the costs for such personnel shall be limited to the fee paid for such personnel or to their actual salaries plus social security charges and other statutory costs included in their remuneration; and (c) overheads equal to 7 % of the sum of the costs referred to in (a) and (b). 2. Carrying out laboratory tests: (a) the purchase of test kits, reagents and all consumables identifiable and especially used for carrying out the laboratory test; (b) personnel, whatever the status, specifically allocated entirely or in part for carrying out the tests in the premises of the laboratory; the costs are limited to actual salaries plus social security charges and other statutory costs included in the remuneration); and (c) overheads equal to 7 % of the sum of the costs referred to in (a) and (b). 3. Compensation to owners for the value of their animals slaughtered or culled: The compensation shall not exceed the market value of the animal immediately before it was slaughtered or culled. For bovine brucellosis and tuberculosis and ovine and caprine brucellosis programmes, the salvage value, if any, shall be deducted from the compensation. 4. Compensation to owners for the value of their birds culled and for destroyed eggs: The compensation shall not exceed the market value of the bird immediately before it was culled or of the eggs immediately before their destruction. The salvage value for heat treated non-incubated eggs shall be deducted from the compensation. 5. The purchase and storage of vaccine doses and/or vaccine plus baits for domestic and wild animals. 6. The administration of vaccine doses to domestic animals: (a) personnel, whatever the status, specifically allocated entirely or in part for carrying out the vaccination; the costs are limited to the fee paid for such personnel or to their actual salaries plus social security charges and other statutory costs included in the remuneration; and (b) the specific equipment and consumables identifiable and used especially for the vaccination. 7. The distribution of vaccines plus baits for wild animals: (a) the transport of the vaccines plus baits; (b) the costs for the distribution by plane; (c) personnel, whatever the status, specifically allocated entirely or in part for distributing vaccine baits; the costs are limited to their actual salaries plus social security charges and other statutory costs included in the remuneration. 8. The bluetongue vector traps: (a) the purchase of the traps; (b) the maintenance of the traps.